Citation Nr: 1420783	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  11-17 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for headaches and dizziness, residuals of concussion.

2.  Entitlement to service connection for headaches and dizziness, to include as due to a concussion.  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1944 to November 1946 and from September 1950 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claim for service connection for headaches and dizziness, residuals of concussion.  

The record shows that the Veteran filed a claim for entitlement to service connection for vertigo/dizziness and headaches.  The RO subsequently recategorized the claim as headaches and dizziness, residuals of concussion.  However, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86.  In light of this, the Board has recharacterized the issue on appeal as entitlement to service connection for headaches and dizziness, to include as due to concussion.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for headaches and dizziness, to include as due to a concussion, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In an April 2004 rating decision, the RO denied service connection for headaches and dizziness, residuals of concussion; the Veteran did not submit a notice of disagreement and new and material evidence was not received during the relevant appeal periods. 

2.  Evidence associated with the claims file since the April 2004 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for headaches and dizziness.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision, in which the RO denied the Veteran's claim to reopen the issue of service connection for dizziness and headaches, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2.  As evidence pertinent to the claim for service connection for headaches and dizziness, received since the RO's April 2004 denial, is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Without deciding whether the notice and development required have been satisfied with respect to the Veteran's claim to reopen the issue on appeal, the Board concludes that these duties do not preclude the Board from adjudicating this claim, because the Board is taking favorable action.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered because this decision poses no risk of prejudice to the Veteran.

II.  New and Material Evidence

In April 2004, the RO denied entitlement to service connection for headaches and dizziness.  The Veteran was informed of the decision, but the Veteran did not submit a notice of disagreement and new and material evidence was not received during the relevant appeal periods.  The RO's April 2004 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

The evidence of record for the April 2004 rating decision consisted of the Veteran's service treatment records, private and VA treatment records, and a number of medical examinations including MRIs. 

The basis for the RO's April 2004 denial was that there was no nexus linking the Veteran's headaches and dizziness to his in-service trauma.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 273, 285  (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b) (2013).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, for purposes of the "new and material " analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

The Veteran was afforded a VA examination through a private examiner contracting with VA in August 2011.  The examiner found that the Veteran had current dizziness and headaches which were caused by a traumatic brain injury incurred in service.  This evidence is not cumulative or redundant of the evidence previously of the record and relates to an unestablished fact necessary to substantiate the claim, specifically whether the Veteran's disability is related to service.  Therefore it is new and material and reopening the claim for service connection for headaches and dizziness is warranted.


ORDER

New and material evidence having been submitted, the claim for service connection for headaches and dizziness is reopened.


REMAND

Reason for Remand: To procure a supplemental and adequate VA opinion. 

The Veteran has filed a claim for entitlement to service connection for headaches and dizziness.  The RO adjudicated the claim as headaches and dizziness, residuals of concussion.  However, the Board finds that the claim contemplates service connection for any current disability resulting in the Veteran's headaches and dizziness resulting from or arising during his lengthy service, and is not limited only to those which resulted from an in-service concussion.   See Brokowski v. Shinseki, 23 Vet. App. 79, 86; Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim should focus upon the symptoms the claimant is attempting to service-connect however diagnosed).    

The Veteran served on active duty from September 1944 to November 1946 and from September 1950 to August 1968.  The record contains numerous service treatment records documenting dizziness and headaches.  Of note, a July 1964 reenlistment physical notes that the Veteran experiences some dizziness in sudden change of posture.  An April 1965 treatment record documented the Veteran reporting dizzy spells for the prior two weeks that were most noticeable when getting up in the mornings or upon standing from a sitting position.  The Veteran also stated that after excitement or sudden motion, he experienced dizziness that disappeared shortly after it starts, and sometimes is accompanied by visual trouble such as lights or spots.

The Veteran described similar symptoms in some of his more recent treatment records.  In October 1999, a Dallas VA Medical Center (VAMC) treatment record notes that the Veteran reported dizziness for two to three weeks, especially in the morning, noting that it was secondary to orthostatic hypotension.  A private physician at the Center for Family Medicine documented the Veteran's September 2009 report of constant vertigo which is worse in the mornings and often set off by head movement.  A November 2010 private treatment record from Texoma Neurology Associates also indicates that the Veteran experienced dizziness upon moving his head.  As a whole, the Veteran's voluminous treatment records demonstrate regular reports of dizziness and vertigo dating back to approximately 1995.  The Veteran also reported to VA physicians on March 2000 and July 1999 that he had been experiencing vertigo for approximately 2-3 years.  The Veteran has also, at times, reported that he has experienced vertigo/dizziness since service.     

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A number of VA examiners have provided opinions regarding whether the Veteran's current dizziness and headaches are related to an in-service concussion, but as a whole, the examiners limited their inquiry to the question of whether the Veteran's current dizziness and headaches were a result of his in-service head trauma and none has proffered an opinion regarding the likelihood that the Veteran's current symptoms are the result of a disability which manifested in or is otherwise related to his military service, more generally. 

The VA medical opinions which addressed potential alternative etiology of the Veteran's dizziness and headaches did not provide adequate opinions regarding the likelihood that those disabilities arose during or were related to military service.  In the report of the March 2004 VA neurological examination, the examiner indicated that the history of dizziness was thought to be related to diffuse cerebral vascular disease, the evidence of carotid occlusive disease, the diagnosed coronary artery disease, and also his chronic obstructive pulmonary disease.  The examiner opined that it is less likely than not that the dizziness is a consequence of the in-service concussion but rather is related to the generalized vascular disease that has occurred on a degenerative basis in the intervening years.  No opinion was provided regarding whether the noted disabilities were related to service.  The May 2006 VA examiner noted that dizziness and unsteadiness were documented in the Veteran's service treatment records, but concluded that he was unable to say one way or the other whether the Veteran's current dizziness and unsteadiness were related to that noted in service.  The VA examiner stated that he felt that the Veteran should be evaluated by a neurologist in an attempt to determine the etiology of his current dizziness and unsteadiness and whether it might be of a vascular origin, and whether it might be related to the dizziness and unsteadiness described in the service medical records.  

Thus, the Board finds that the prior examinations were inadequate and the Veteran should be afforded a new VA opinion on the nature and etiology of the Veteran's headaches and dizziness, to include an opinion as to whether it is at least as likely as not related to the Veteran's military service.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record).

Finally, the Board acknowledges that the record contains an August 2011 medical examination by a private physician contracting with VA that relates the Veteran's dizziness and headaches to his in-service head trauma.  The Board, however, finds that this opinion is an inadequate basis on which to establish a nexus between the Veteran's current symptoms and service because it does not appear that the examiner had access to, or knowledge of, the voluminous medical evidence of record, including that in the Veteran's service treatment records.  The Court has held that an adequate examination requires that the examiner providing the report of opinion be fully cognizant of the claimant's past medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The opinion therefore carries little probative weight, and further development is required.

In finding that further development, including another VA opinion, is necessary to adjudicate this appeal, the Board acknowledges the United States Court of Appeals for Veterans Claims (Court) decision in Mariano v. Principi, 17 Vet. App. 305 (2003).  In this regard, the Board notes that although Mariano states that it "would not be permissible for VA to undertake such additional development if a purpose was to obtain evidence against an appellant's case," the Court has held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  See Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano, 17 Vet App. at 312).   

Accordingly, the claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Refer the Veteran's claims file to a suitably qualified medical professional (preferably a vascular specialist) for a supplemental opinion as to the nature and etiology of any current disability resulting in the Veteran's dizziness and/or headaches.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this opinion.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must address the following:

a.  The examiner must render a diagnosis for any and all of the Veteran's currently-present disorders which at least as likely as not (50 percent probability or greater) result in his dizziness and/or headaches.

b.  For each diagnosis found, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the disability arose during service or is otherwise related to any incident of service. 

The examiner should not limit his/her analysis to a discussion of the Veteran's 1953 in-service head-trauma and concussion.

The examiner's attention is directed to the following treatment records and service treatment records in making the above determination.  

i)  August 1952 report of medical examination: notes "dizzy spells" in the heat or when he gets angry or nervous; present the past few months only.

ii)  August 1958 report of medical history: Veteran endorses frequent or severe headaches and dizziness or fainting spells.

iii)  April 1964 treatment record: Veteran complained of headache and dizzy spells.

iv)  July 1964 reenlistment physical: physician noted that Veteran experiences some dizziness in sudden change of posture; Veteran reported he has frequent headache, relieved by aspirins, migraine in character.  

v)  April 1965 service treatment record: Veteran reported dizzy spells for the prior two weeks, most noticeable when getting up in the mornings or upon standing from a sitting position.  The Veteran also stated that after excitement or sudden motion, he experienced dizziness that disappeared shortly after it starts, and sometimes is accompanied by visual trouble such as lights or spots.

vi)  May 1968 consultation request: regarding dizziness and headaches several times per week; notes history of concussion in 1954 with no skull fracture.

vii)  May 1968 retirement examination: Veteran reports frequent headaches and dizziness.

viii)  October 1999 Dallas VAMC treatment record: Veteran reported dizziness for two to three weeks, especially in the morning, secondary to orthostatic hypotension.    

ix)  October 1999 VA North Texas Health Care System Ear Nose & Throat consultation note:  Indicating Veteran's history and symptoms are more suggestive of some type of central, such as circulatory, problem.

x) March 2004 VA neurological examination:  indicates that history of dizziness is thought to be related to diffuse cerebral vascular disease, the evidence of carotid occlusive disease, the diagnosed coronary artery disease, and also his chronic obstructive pulmonary disease.  The examiner opined that it is less likely than not that the dizziness is a consequence of the in-service concussion but rather is related to the generalized vascular disease that has occurred on a degenerative basis in the intervening years.  

xi)  September 2009 private treatment record from Center for Family Medicine:  Veteran reported constant vertigo which is worse in the mornings and often set off by head movement.

xii)  November 2010 private treatment record from Texoma Neurology Associates:  Veteran reported vertigo and dizziness and was assessed with benign paroxysmal positional vertigo.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  After the completion of the aforementioned development, readjudicate the issue of entitlement to service connection for headaches and dizziness in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


